IN THE SUPREME COURT OF THE STATE OF DELAWARE

BURT FOSKEY,                          §
                                      §     No. 191, 2015
      Defendant Below,                §
      Appellant,                      §
                                      §     Court Below—Superior Court
      v.                              §     of the State of Delaware,
                                      §     in and for Sussex County,
STATE OF DELAWARE,                    §     Cr. ID Nos. 0807030585 and
                                      §     0805032893
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: May 4, 2015
                          Decided: May 11, 2015

                                    ORDER

      This 11th day of May 2015, it appears to the Court that, on April 17, 2015,

the Senior Court Clerk issued a notice to the appellant to show cause why this

appeal should not be dismissed for his failure to file his notice of appeal within

thirty days of the September 29, 2014 docketing of the Superior Court order

denying his motion for sentence modification. Because the appellant has failed to

respond to the notice to show cause within the required ten-day period, dismissal

of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the within appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ Karen L. Valihura
                                            Justice